DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
Allowable Subject Matter
Claims 1-8, 10-11, and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 1, a controller configured to receive a selection signal, and in response to the selection signal, configure the transceiver to interface with the optical receiver and the optical transmitter according to the selected one of the plurality of different predefined application modes by at least one of: i) disabling compensation for non-linearity of an optical channel, performed by one of the plurality of receiver devices, ii) bypassing one of the plurality of receiver devices configured to perform bulk chromatic dispersion compensation, and iii) disabling a blind phase search operation for phase noise compensation, performed in one of the plurality of receiver devices.
	Claim 27, a controller configured to receive a selection signal indicative of a selected one of the plurality of different predefined application modes and, in response to the selection signal, configure at least one of the receiver devices and at least one of the transmitter devices for communication with the host device over the host interface and in the electrical domain according to the host interface communication protocol standard of the selected one of the plurality of different predefined application modes.
	Claim 33, a controller configured to receive a selection signal, in response to the selection signal, to configure the transceiver to interface with the optical receiver and the optical transmitter according to the selected one of the plurality of different predefined application modes, and to at least one of i) configure the digital receiver to transmit the first digital signal to the host device based on the settings of a selected one of the plurality of different predefined communication protocol standards, or ii) configure the digital transmitter to receive the second digital signal from the host device via the interface based on the settings of the selected one of the plurality of different predefined communication protocol standards.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636